PER CURIAM.
The appellant appeals from his judgment and sentence for aggravated battery and contends that he was improperly sentenced. At sentencing, the trial judge departed upward from the guidelines recommended range in this case without signing a written guidelines departure order although he orally articulated a reason for departure. This is contrary to State v. Jackson, 478 So.2d 1054 (Fla.1985). Therefore, we reverse and remand for resentencing. Any departure sentence should be accompanied by a written departure order.
Judgment affirmed; sentence reversed.
SCHEB, A.C.J., and DANAHY and SCHOONOVER, JJ., concur.